Citation Nr: 0421925	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-11 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this case.  

The Board notes that the veteran was afforded a VA 
examination in February 2001.  The examiner was to provide an 
opinion regarding the etiology of the veteran's claimed SLE.  
Although the examiner performed an examination and provided 
an opinion, the opinion did not use the appropriate 
standard-whether it is at least as likely as not that the 
veteran's claimed disorder is related to service.  
Consequently, the RO should schedule the veteran for another 
VA examination regarding her claimed SLE.  The examiner 
should thoroughly review the veteran's claims folder, and 
should discuss any symptomatology reported during service as 
it may relate to SLE.  The examiner should discuss whether 
any such symptomatology is consistent with a diagnosis of 
SLE, or any of her other diagnosed disorders including her 
service-connected fibromyalgia.  The examiner should also 
discuss in detail post-service medical records including any 
medical opinions proffered by post-service medical providers.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA rheumatology examination for the 
purpose of determining the etiology and 
likely date of onset of her claimed 
systemic lupus erythematosus.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the claims file and 
provide an opinion as to whether it is 
at least as likely as not that systemic 
lupus erythematosus is etiologically 
related to the veteran's service, 
including a discussion of any 
symptomatology reported during her 
period of service.  The examiner should 
discuss in detail whether any such 
symptomatology reported during service 
is consistent with a diagnosis of 
systemic lupus erythematosus, and/or 
whether such symptomatology is 
consistent with any of the veteran's 
other disorders, including her service-
connected fibromyalgia.  The examiner 
should consider any post-service 
medical records diagnosing and/or 
discussing systemic lupus 
erythematosus, including any opinions 
regarding the etiology of the disorder.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

3.  The RO should, then, readjudicate 
the veteran's claim of service 
connection for systemic lupus 
erythematosus.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




